Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosure is located at [0042], i.e., the sequence “NKRK”. 

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 

If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/21 has been entered.
 
Applicant’s amendment and response filed 7/30/21 is acknowledged and has been entered.

3.  Applicant is reminded of Applicant's election without traverse of Group I and species of SEQ ID NO: 4 (LLVACCLADI, amino acid residues 88-97 of SEQ ID NO: 2) and the immunoinducer does not further comprise an immunopotentiator in Applicant’s amendment and response filed 5/27/20.  

Applicant is reminded that upon consideration of the prior art, search and examination had been extended to SEQ ID NO: 8 (AIDPHLLLSV, amino acid residues 274-284 of SEQ ID NO: 2), SEQ ID NO: 3 (YLPLALHLA, amino acid residues 66-74 of SEQ ID NO: 2), SEQ ID NO: 11 (AMFGKLMTI, amino acid residues 534-542 of SEQ ID NO: 2), and SEQ ID NO: 16 (VINDECYQV, amino acid residues 920-928 of SEQ ID NO: 2), SEQ ID NO: 20 (amino acid residues 24-33 of SEQ ID NO: 2 that binds to HLA-A24) and its variant having one, two, or three amino acid deletions, substitutions and/or additions.  Of these said sequences, only SEQ ID NO: 3 and 4 are presently recited in the claims.

Claims 1, 2 and 10 are presently being examined as they read upon the peptide consisting of the sequence of SEQ ID NO: 3 and 4 and partial sequences thereof.
 
4.  The disclosure is objected to because of the following informality:  a sequence identifier should appear after the sequence NKRK appearing at [0042].  

Appropriate correction is required.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.  Claims 1, 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed: 

(1) An immune inducer comprising as an active ingredient, at least one polypeptide having an immune-inducing activity and selected from the group of polypeptides (c) or (e):
(c) polypeptides consisting of the amino acid sequences represented by SEQ ID NOs: 3 and 4;  
(e) polypeptides each comprising as a partial sequence any one of the polypeptides (c), wherein the immune inducer further comprises an immunopotentiator (claim 1), wherein the polypeptide binds to a MHC class I molecule (claim 2) and 

(2)  a composition comprising a polypeptide having an immune-inducing activity and selected from the group of polypeptides  (c) or (e):
(c) polypeptides consisting of the amino acid sequences represented by SEQ ID NOs: 3 and 4;  
(e) polypeptides each comprising as a partial sequence any one of the polypeptides (c) (claim 10).

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

As such, (1) the immune inducer comprising as an active ingredient a polypeptide consisting of one of SEQ ID NO: 3 or 4 or a polypeptide comprising a partial sequence of SEQ ID NO: 3 or 4 must have the functional property immune-inducing activity as must the polypeptides comprised therein (claim 1) and the polypeptide must possess the functional property of binding to a MHC class I molecule (claim 2), and (2) the polypeptide in the composition that comprise a partial sequence of SEQ ID NO: 3 or 4 must possess an immune-inducing activity (claim 10).  



The specification discloses at [0023] that the term “immune-inducing activity” as used in the present invention refers to an ability to activate and propagate T cells that respond to cancer cells expressing the PDS5A protein.  Specifically, the immune-inducing activity means that: the IFN- producing ability of CTLs and/or Th stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of non-stimulated control T cells; the cytotoxic activity against cancer cells expressing the PDS5A protein of the CTLs stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of the non-stimulated control T cells.  The cytotoxic activity of the Th cells stimulated by the PDS5A protein or a partial polypeptide thereof is enhanced, as compared to that of the non-stimulated control T cells; or the CTLs or Th cells stimulated by the PDS5A protein or a partial polypeptide thereof proliferate more than that on the non-stimulated control T cells.  The specification further discloses at [0026] that the above described immune-inducing activity can also be evaluated as an ability to suppress the proliferation of cancer cells, or as an ability to cause a reduction in size or the disappearance of a cancer tissue (tumor) (hereinafter, referred to as “anti-tumor activity”).  

Thus, polypeptides possessing the functional property of immune-inducing activity must activate (activating in terms of IFN- producing ability of T cells, cytotoxicity activity of T cells against PDS5A-expressing tumor cells) and propagate (in terms of proliferating) T cells that respond to cancer cells expressing the PDS5A protein (i.e., the polypeptides must activate and propagate T cells that respond to endogenously processed peptide from the PDS5A protein that is expressed on a cancer cell in complex with a MHC molecule).  The polypeptides possessing the functional property of immune-inducing activity must also possess the ability to [activate and propagate T cells that] suppress the proliferation of cancer cells or to cause a reduction in the size or disappearance of a tumor.  

One of skill in the art was aware that a prerequisite for a peptide to stimulate a T cell is that it must bind to a MHC molecule, as the complex thereof is the entity that stimulates the T cell. Evidentiary reference Alberts et al (Molecular Biology of the Cell, 4th edition, 2002, ncbi.nlm.nih.gov/books/NBK26926/, of record) teaches that T lymphocytes recognize antigen peptide/MHC complexes through their TCRs (especially T Cells and MHC Proteins section).

Thus, as a prerequisite to activating and propagating T cells, the immune inducer and the polypeptide comprised within the immune inducer (claims 1 and 2) or the polypeptide comprised within the composition (claim 10) must also possess the functional property of binding to a MHC molecule in the peptide binding groove thereof and with sufficient affinity, whereby the complex of the peptide bound to the MHC molecule possesses the functional property of activating and inducing a cognate T cell.

The specification also discloses that an “immune inducer” may be, for example, at least one polypeptide having an immune-inducing activity [0021], or may be a single polypeptide or a combination of polypeptides [0057].  
Therefore, in terms of an “immune inducer” recited in instant claims 1 and 2 that must possess the functional activity of immune induction (T cell activation and propagation of T cells recognizing endogenously processed peptide from PDS5A protein on cancer cells and can suppress proliferation of cancer cells or cause a reduction in size or disappearance of a tumor) and comprises as an active ingredient at least one polypeptide that itself possesses the functional property of immune inducing activity, in the case of (c) the claim language encompasses a longer polypeptide or a conjugate comprising one or more of the polypeptide(s) consisting of the sequence represented by SEQ ID NO: 3 or 4.  In the case of part “(e)” recited in claim 1, the immune inducer can  comprise a longer polypeptide or a conjugate that comprises polypeptides each comprising a partial sequence  of any one of SEQ ID NO: 3 or 4 having additional flanking amino acid sequences.  In the case of the composition recited in instant claim 10, the composition comprises a polypeptide having an immune-inducing activity that can be a polypeptide comprising a partial sequence of any one of SEQ ID NO: 3 or 4.  

Thus, the polypeptides comprising a partial sequence of SEQ ID NO: 3 or 4 may only have two amino acid residues in common with SEQ ID NO: 3 or 4, must possess the functional properties of binding to a MHC molecule, and when so bound, activating an propagating a cognate T cell.  In the immune inducer, the full length polypeptides or the partial sequence polypeptides may be concatenated, and even if in the case of the full length polypeptides SEQ ID NO: 3 or 4 they can activate and propagate cognate anti-tumor T cells, there is no structure/function relationship for the said functional property  of activation and propagation when they are embedded in flanking sequences that may not be permissive of antigen processing in an antigen presenting cell (APC)  to a size and composition that can be liberated from the embedding sequence to bind to a MHC molecule.  

The specification does not disclose a representative number of (any) peptides comprising SEQ ID NO: 3 and 4 that possess the functional property of binding to a MHC molecule and the functional property of activating and propagating a T cell when so bound, nor any partial sequences of SEQ ID NO: 3 or 4, including wherein the partial sequences comprise additional flanking sequences, that possess the functional property of binding to a MHC molecule and the functional property of activating and propagating a T cell when so bound. 

For example, just taking SEQ ID NO: 4 that consists of the sequence LLVACCLADI, and considering the size of peptides (8-10 amino acid residues in length) that normally bind to a MHC class I molecule, for a 9-mer peptide and a 2-mer subsequence of LLVACCLADI that is “LL”, this would constitute 8 peptides comprising two residues in common with LLVACCLADI: 

LLXXXXXXX, XLLXXXXXX, XXLLXXXXX, XXXLLXXXX, XXXXLLXXX, XXXXXLLXX, XXXXXXLLX, XXXXXXXLL. And wherein X can be, for example, any of the 20 naturally occurring amino acid residues, the number of these variant peptides is on the order of (207 x 8) or (64,000,000 x 8) or 512, 000,000 variant peptides.  Multiply this by 9 combinations of 2-mer subsequences for all the possible 2-mers in SEQ ID NO: 4 and the subgenus is about 4.608 x 109 variants or 4,608,000,000 variants or over 4.6 billion different variants.  The genus is even larger when considering the longer than 9-mer peptides and 3-mer up to 8-mer subsequences of SEQ ID NO: 4. This analysis applies equally to subsequence variants of SEQ ID NO: 3.  

The art recognizes that the size of the genus of MHC molecules is large and they are a structurally diverse genus, especially in their peptide binding grooves.  Just considering MHC class I and MHC class II molecules of humans, HLA Nomenclature teaches that there are approximately 9,500 different HLA class I alleles and approximately 3,000 different HLA class II alleles (see especially “Numbers of HLA Alleles” section).  With regard to structure/function relationship of peptides that bind to a particular MHC molecule, the art recognizes that there is no structure/function relationship between the primary amino acid sequence of a peptide and binding to a particular MHC molecule, even if it has anchor amino acid residues for potential MHC binding in the MHC binding groove, and that peptides that bind to one MHC molecule generally do not bind to a different MHC molecule.  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over 12,000 different HLA class I and class II molecules.   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

Evidentiary reference DiBrino et al (J. Immunology 151(11) 5930-5935, 1993, of record) teach that the presence of anchor residues is not sufficient for binding to HLA because peptides with optimal amino acid residues at anchor positions failed to bind.   (See entire reference, especially last paragraph).

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-196) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified.  Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24.  However, the results of any prediction tool must still be verified experimentally (see entire reference).  

The art further recognizes that MHC binding peptides are of a predominate length to span the length of the MHC class I peptide binding groove and not exceed that length, as the ends of the peptide binding groove are closed and unable to accommodate longer peptides.  The art also recognizes that the amino acid residues flanking a peptide that can be processed in vivo to liberate it to a size and composition to bind to a MHC class I molecule influence the liberation of the peptide subsequence.  The specification does not disclose any species of immune inducer polypeptide(s) that further comprise an immunopotentiator.

The art recognizes that for a peptide to be a T cell epitope, the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23, of record), especially page 14, column 1, lines 16-27, of record).  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366, of record) at page 366, column 1 lines 1-10, of record)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27).  

The art recognizes that flanking sequences surrounding a peptide of interest that binds to a MHC class I molecule influence the processing and presentation of CTL epitopes (MHC class I binding peptides that induce a T cell response when bound to the MHC class I molecule) (see Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487, of record), Shastri et al (J. Immunol. 1995, 155: 4339-4346, of record), Bergmann et al (J. Immunol. 1996, 157: 3242-3249, of record), Wang et al (Cell. Immunol. 1992, 143: 284-297, of record), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144, of record), Theoboald et al (J. Exp. Med. 1998, 188(6): 1017-1028, of record), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222, of record) and that immunodominance can be affected by the context of the epitope within the protein molecule and that junctional neoepitopes can be created (Perkins et al) or that immunodominant epitopes can be completely silenced by contiguous sequences (Wang et al).  

The art recognizes that the ability to stimulate a T cell is partly dependent upon intrinsic factors present in vivo in the same and in different individuals (e.g., T cell precursor frequency, holes in the T cell repertoire, immune systemic or compartmental milieus, different conditions or diseases in individuals, or stage of different conditions or diseases in an individual).  

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109, of record) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).


Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

The specification discloses at [0089] that SEQ ID NO: 3 and 4, as well as other discrete peptides are T cell epitope peptides having an ability to specifically stimulate the proliferation of HLA-A*0201 positive CD8 positive T cells and to induce IFN- production (Example 2, [0089] and [0095]).  

The specification does not disclose any variants of SEQ ID NO: 3 or 4, including ones comprising subsequences of SEQ ID NO: 3 or 4, or those comprising SEQ ID NO: 3 or 4 that possess the functional properties of activating and propagating cognate T cells when bound to a MHC molecule.

This is also true of the primary sequence of a polypeptide or its variant not being correlated with the functional property of reducing the size/obliteration of a tumor in vivo. 
With regard to the functional property of reducing tumor size or destroying tumors, the art is replete with teachings that even if an anti-tumor T cell can be generated/stimulated, there are tumor escape mechanisms in vivo that thwart the ability of a T cell to effect tumor reduction or destruction; hence these escape mechanisms evidence that the ability of a peptide to bind to a MHC class I molecule and when so bound to stimulate a T cell does not correlate to anti-tumor activity. 

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004, of record) teach “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor.”  (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinisic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, of record, see entire reference) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391, of record) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692, of record) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

Although one of skill in the art could make polypeptides comprising SEQ ID NO: 3 and/or 4 or polypeptides comprising subsequences of SEQ ID NO: 3 or 4, test them for binding to the over 12,000 human MHC molecules as well as MHC molecules of other animal species that possess said MHC molecules, and test the peptides that bind thereto for their ability when so bound to activate and propagate a cognate T cell, adequate written description is not satisfied by engaging in experimentation:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As further regards the immune inducer recited in instant claims 1 and 2 that comprises at least one polypeptide that has an immune-inducing activity but must still retain this functional property even when further comprising an immunopotentiator, the following applies.  

The instant specification discloses that the immunopotentiator includes for example, an adjuvant ([0059]) or a cytokine ([0061]).  Although the specification gives examples of adjuvants and cytokines, the specification does not disclose the identity of the immunopotentiators that are included as attached or fused to the immune inducer that will allow the immune inducer polypeptide(s) to retain the functional properties of binding to a MHC class I molecule, when so bound stimulate a cognate T cell, including wherein the T cell can reduce the size of or destroy the tumor.  

Although one of skill in the art could attach or fuse an immunopotentiator to at least one polypeptide having an immune-inducing activity (when not so attached or fused), experimentation is not a basis for adequate written description.  One of skill in the art could not envision which of these polypeptides and variants thereof possess the functional properties of binding to an MHC molecule and when so bound stimulating a T cell or effecting a reduction or destruction of tumors.  Each sequence must be tested for these functional properties.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the immune inducer or polypeptide having an immune-inducing activity/composition thereof recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such immune inducers and polypeptides having an immune-inducing activity at the time the instant application was filed.    

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 7/30/21 on page 7.

Applicant argues that the polypeptides in claims 1 and 10 are now recited to be polypeptides comprising the amino acid sequence represented by SEQ ID NO: 3 or 4 and are sufficiently described in the specification.

However, Applicant’s said arguments are not persuasive for the reasons enunciated in the instant rejection.  
	
7.  Claims 1, 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The specification does not disclose how to make and/or use the instant invention: 

(1) An immune inducer comprising as an active ingredient, at least one polypeptide having an immune-inducing activity and selected from the group of polypeptides (c) or (e):
(c) polypeptides consisting of the amino acid sequences represented by SEQ ID NOs: 3 and 4;  
(e) polypeptides each comprising as a partial sequence any one of the polypeptides (c), wherein the immune inducer further comprises an immunopotentiator (claim 1), wherein the polypeptide binds to a MHC class I molecule (claim 2) and 

(2)  a composition comprising a polypeptide having an immune-inducing activity and selected from the group of polypeptides  (c) or (e):
(c) polypeptides consisting of the amino acid sequences represented by SEQ ID NOs: 3 and 4;  
(e) polypeptides each comprising as a partial sequence any one of the polypeptides (c) (claim 10).

The specification has not enabled the breadth of the claimed invention because the claims encompass a broad and structurally diverse genus of variant polypeptides comprising a partial sequence (i.e., 2 or more contiguous amino acid residues) of any one of SEQ ID NO: 3 or 4  wherein a prerequisite for this said activity is testing for binding of these native or variant peptides to one of  the over 12,000 human or other MHC molecules, and subsequently testing for the ability of the resulting complexes thereof to stimulate a T cell or to effect a reduction or total destruction of a tumor in vivo.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used without undue experimentation.  

The specification discloses at [0023] that the term “immune-inducing activity” as used in the present invention refers to an ability to activate and propagate T cells that respond to cancer cells expressing the PDS5A protein.  Specifically, the immune-inducing activity means that: the IFN- producing ability of CTLS and/or Th stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of non-stimulated control T cells; the cytotoxic activity against cancer cells expressing the PDS5A protein of the CTLs stimulated by the PDS5A protein or a partial polypeptide thereof is higher than that of the non-stimulated control T cells.  The cytotoxic activity of the Th cells stimulated by thePDS5A protein or a partial polypeptide thereof is enhanced, as compared to that of the non-stimulated control T cells; or the CTLs or Th cells stimulated by the PDS5A protein or a partial polypeptide thereof proliferate more than that on the non-stimulated control T cells.

The specification discloses that an “immune inducer” may be, for example, at least one polypeptide having an immune-inducing activity [0021], or may be a single polypeptide or a combination of polypeptides [0057].  The specification further discloses at [0026] that the above described immune-inducing activity can also be evaluated as an ability to suppress the proliferation of cancer cells, or as an ability to cause a reduction in size or the disappearance of a cancer tissue (tumor) (hereinafter, referred to as “anti-tumor activity”).  
 
The specification discloses at [0089] that SEQ ID NOs: 3 and 4 as well as other discrete peptides are T cell epitope peptides having an ability to specifically stimulate the proliferation of HLA-A*0201 positive CD8 positive T cells and to induce IFN- production (Example 2 and [0089]).  

The specification does not disclose working examples of polypeptides that comprise a partial sequence of SEQ ID NO: 3 or 4, nor those that can bind to a MHC molecule, and when so bound, activate and propagate a T cell commensurate with the definition in the instant specification.  
One of skill in the art was aware that a prerequisite for the ability of a peptide to stimulate a T cell is that it first must bind to a MHC molecule, as the complex thereof is the entity that stimulates the T cell. Evidentiary reference Alberts et al (Molecular Biology of the Cell, 4th edition, 2002, ncbi.nlm.nih.gov/books/NBK26926/, of record) teaches that T lymphocytes recognize antigen peptide/MHC complexes through their TCRs (especially T Cells and MHC Proteins section).  One of skill in the art was aware that even if peptides have anchor amino acid residues for potential binding to a MHC molecule, each peptide must be tested to ascertain if it can actually bind.  The art recognizes that the size of the genus of MHC molecules is large and they are a structurally diverse genus, especially in their peptide binding grooves.  Just considering MHC class I and MHC class II molecules of humans, HLA Nomenclature teaches that there are approximately 9,500 different HLA class I alleles and approximately 3,000 different HLA class II alleles (see especially “Numbers of HLA Alleles” section). 
Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over 12,000 different HLA class I and class II molecules.   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  
Evidentiary reference DiBrino et al (J. Immunology 151(11) 5930-5935, 1993, of record) teach that the presence of anchor residues is not sufficient for binding to HLA because peptides with optimal amino acid residues at anchor positions failed to bind.   (See entire reference, especially last paragraph). 
Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-196) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified.  Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24.  However, the results of any prediction tool must still be verified experimentally (see entire reference).  

For these said variants, the number of peptides that must be tested for binding to one of the over 12,500 MHC molecules and when bound thereto, tested for their ability to stimulate a T cell, and/or to or to effect a reduction or total destruction of a tumor in vivo,
the genus is exponentially broad and structurally diverse.  

For example, just considering SEQ ID NO: 4 that consists of the sequence LLVACCLADI, and considering the size of peptides (8-10 amino acid residues in length) that normally bind to a MHC class I molecule, for a 9-mer peptide and a 2-mer subsequence of LLVACCLADI that is “LL”, this would constitute 8 peptides comprising two residues in common with LLVACCLADI: 

LLXXXXXXX, XLLXXXXXX, XXLLXXXXX, XXXLLXXXX, XXXXLLXXX, XXXXXLLXX, XXXXXXLLX, XXXXXXXLL. And wherein X can be, for example, any of the 20 naturally occurring amino acid residues, the number of these variant peptides is on the order of (207 x 8) or (64,000,000 x 8) or 512, 000,000 variant peptides.  Multiply this by 9 combinations of 2-mer subsequences for all the possible 2-mers in SEQ ID NO: 4 and the subgenus is about 4.608 x 109 variants or 4,608,000,000 variants or over 4.6 billion different variants.  The genus is even larger when considering the longer than 9-mer peptides and 3-mer up to 8-mer subsequences of SEQ ID NO: 4. This analysis applies equally to subsequence variants of SEQ ID NO: 3.  

The ability of a peptide to bind to a MHC molecule does not ensure the ability of the resulting complex to stimulate a T cell, and consequently each variant polypeptide must be tested to determine if it can stimulate a T cell, or to effect an anti-tumor response (as is defined in the instant specification as being an immunoinducer).  This is because the presentation of a particular peptide by a particular MHC class I molecule must be considered within the context of the complex of MHC class I and a particular peptide, which are differentially bound by different T cells intrinsic to a particular subject.  

Evidentiary reference Celis et al (Mol. Immunol. 1994, 31(18): 1423-1430, of record) teaches:  "In addition to MHC [class I] binding, other factors such as antigen processing, peptide transport and the composition of the T-cell receptor repertoire could determine whether any of the peptides can function as effective CTL antigens”.  Celis et al also teach that the peptides must be tested to determine if they can stimulate a T cell (see entire reference, especially Discussion section).  

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

In addition, the art is replete with teachings that even if an anti-tumor T cell can be generated/stimulated, there are tumor escape mechanisms in vivo that thwart the ability of a T cell to effect tumor reduction or destruction.  

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004, of record) teach “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor.”  (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinisic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, of record, see entire reference) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391, of record) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692, of record) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response 7/30/21 on page 7.  

Applicant argues that the polypeptides in claims 1 and 10 are now recited to be polypeptides comprising the amino acid sequence represented by SEQ ID NO: 3 or 4 and the scope of the invention is clearly defined such that the skilled artisan would understand there is sufficient enablement as well.

However, Applicant’s arguments are not persuasive for the reasons enunciated in the instant rejection.  

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claims 1, 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 10 contain an improper Markush grouping.

"A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

In the instant case, the polypeptides with immune-inducing activity (i.e., the ability to activate and propagate T cells that respond to cancer cells expressing the PDS5A protein that consists of the sequence of SEQ ID NO: 2, and reduce tumor size or destroy tumors, instant specification at [0023]):

- in claim 1 at part (ii) are nucleic acid sequences that encode the peptide or peptide variants are comprised of nucleotides and sugars, as opposed to peptide that are comprised of amino acid residues; and hence they do not share a significant single structural similarity; 

-in claim 1 at part (e), the polypeptides are partial sequences of the peptides recited at part (c) that encompass as few as 2 consecutive amino acid residues of SEQ ID NO: 3 or 4 at any position in a peptide comprising other non-disclosed flanking sequences, and hence do not share a significant single structural similarity;
 
- in claim 10 at part (e), the polypeptides are partial sequences of the peptides recited at part (c) that encompass as few as 2 consecutive amino acid residues of SEQ ID NO: 3 or 4 at any position in a peptide comprising other non-disclosed flanking sequences, and hence do not share a significant single structural similarity;

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 7/30/21 on pages 7-8.

Applicant argues that the instant claims recite polypeptides of SEQ ID NOs: 3 and 4, wherein both polypeptides bind to HLA-A*0201 and show inducing cytotoxic activities of HLA-A*0201-positive CD8-possitive T cells against various cancer cells.

However, the claims are not limited to polypeptides consisting of SEQ ID NO: 3 or 4, nor those that bind to HLA-A*0201 and induce a cognate SEQ ID NO: 3 or SEQ ID NO:4  peptide in complex with HLA-A*0201.  The rejection is maintained for the reasons enunciated in the instant rejection. 
10.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/JP2016/073077, i.e., 8/5/16, as the foreign application JAPAN 22015-158539 is published in Japanese.  

11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12. Applicant’s amendment filed 7/30/21 has overcome the prior rejection of record of claims 1-3, 6-8, 10, 11, 16 and 19 under 35 U.S.C. 103 as being unpatentable over Caron et al (eLife, 7/15, 4:e07661, pages 1-17, of record) in view of Speiser et al (Eur. J. Immunol. 2002, 32: 731-741).  

Applicant has deleted reference to the limitations formerly recited at parts “a” and “b” in instant base claims 1 and 10 and has canceled claims 3, 6-8, 11, 15, 16 and 19.  The art does not teach the presently recited polypeptide variant sequence.

13.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.  Claim 10 is rejected under 35 U.S.C. 102(a)(i) as being anticipated by Bourdetsky et al (PNAS, publ. online 4/8/14, E1591-E1599) and an admission in the specification at [0089].  

Claim interpretation:  The sequence of SEQ ID NO: 8 of the instant application is AIDPHLLLSV.  Note that this peptide has at least two consecutive amino acid residues in common with instantly recited SEQ ID NO: 3 (underlined) (YLPLALHLA), and thus AIDPHLLLSV is a polypeptide comprising a partial sequence of SEQ ID NO: 3.   In addition, AIDPHLLLSV also has two consecutive amino acid residues in common with instantly recited SEQ ID NO: 4 (LLVACCLADI), underlined, and therefore AIDPHLLLSV is also a polypeptide comprising a partial sequence of SEQ ID NO: 4. The instant specification discloses that SEQ ID NO: 8 is a T cell epitope peptide having the ability to specifically stimulate the proliferation of HLA-A*0201 positive CD8-positive T cells and to induce gamma IFN production ([0089]).  Therefore, the instant specification discloses that this peptide corresponding to the amino acid sequence of SEQ ID NO: 8 has immune-inducing activity.  

Bourdetsky et al teach a peptide consisting of the sequence AIDPHLLLSV from protein PDS5 homolog A or PDS5A (entry 193 of supplemental dataset S01) that is identical to the sequence of SEQ ID NO: 8 of the instant application and that was directly isolated from an HLA class I MHC molecule on the surface of a cancer cell line.  (See entire reference, especially materials and methods section, and entry 193 of supplemental data S01).  

15.  Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by
US 8,842,467 (pub date 11/30/2010) as evidenced by FastSEQ for Windows for SEQ ID NO: 7503 of ‘467 and as evidenced by an admission in the specification at [0089].

US 8,842,467 discloses a composition comprising a complex of an immunogen such as a BCAT peptide and a carrier protein (i.e., an immunopotentiator) to increase its immunogenicity by enhancing the binding of the peptide to MHC molecules in which the peptide is presented (e.g., human albumin, BSA, lipoprotein, KLHC, at col 52, lines 23-34, and col 21 at lines 40-47 and 62-67), wherein the complex is used for immunization of an animal for the production of antibodies or wherein the peptide is formulated in a composition with a suitable adjuvant (i.e., an immunopotentiator), wherein the peptide can be SEQ ID NO: 7503 and wherein (e.g., col at lines, col. 52 at lines 8-14).  US 8,842,467 discloses that BCAT peptides are those from proteins differentially expressed in breast cancer lines or tissues (e.g., col 47 at lines 39-45).  (See entire reference).  

Evidentiary reference FastSEQ for Windows compares the sequence of instantly recited SEQ ID NO: 4 with SEQ ID NO: 7503 of the art reference, revealing that they are identical, i.e., LLVACCLADI.  

The admission in the instant specification is that SEQ ID NO: 4 is a T cell epitope peptide having the ability to specifically stimulate the proliferation of HLA-A*0201 positive CD8-positive T cells and to induce gamma-IFN production ([0089]).  

16.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.  Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdetsky et al (PNAS, publ. online 4/8/14, E1591-E1599) in view of Speiser et al (Eur. J. Immunol. 2002, 32: 731-741, of record) and an admission in the specification at [0089].  

Claim interpretation:  The sequence of SEQ ID NO: 8 of the instant application is AIDPHLLLSV.  Note that this peptide has at least two consecutive amino acid residues in common with instantly recited SEQ ID NO: 3 (underlined) (YLPLALHLA), and thus AIDPHLLLSV is a polypeptide comprising a partial sequence of SEQ ID NO: 3.   In addition, AIDPHLLLSV also has two consecutive amino acid residues in common with instantly recited SEQ ID NO: 4 (LLVACCLADI), underlined, and therefore AIDPHLLLSV is also a polypeptide comprising a partial sequence of SEQ ID NO: 4. The instant specification discloses that SEQ ID NO: 8 is a T cell epitope peptide having the ability to specifically stimulate the proliferation of HLA-A*0201 positive CD8-positive T cells and to induce gamma IFN production ([0089]).  Therefore, the instant specification discloses that this peptide corresponding to the amino acid sequence of SEQ ID NO: 8 has immune-inducing activity.  

Bourdetsky et al teach a peptide consisting of the sequence AIDPHLLLSV from protein PDS5 homolog A or PDS5A (entry 193 of supplemental dataset S01) that is identical to the sequence of SEQ ID NO: 8 of the instant application and that was directly isolated from an HLA class I MHC molecule on the surface of a cancer cell line.  (See entire reference, especially materials and methods section, and entry 193 of supplemental data S01).  

The art reference does not teach wherein the peptide is present in a composition comprising an immunopotentiator.

Speiser et al exemplify adding an adjuvant to a composition comprising a tumor antigen peptide.  Speiser et al teach that a major goal of therapeutic vaccination is to strongly activate antigen specific CD8+ T cells such that they secrete effector cytokines and/or kill infected and malignant cells in vivo for a prolonged period of time (see entire reference, especially para spanning pages 731-732).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have formulated a peptide such as AIDPHLLLSV taught by Bourdetsky et al to be endogenously processed and presented by a MHC class I molecule with an adjuvant as is taught by Speiser et al.  

One of ordinary skill in the art would have been motivated to do this in order to investigate the induction of an immune response against the peptide.

18.  Claims 1 and 10 are objected to because of the following informalities:  The claims recite non-consecutive parts, i.e., “c” and “e”, but not “d”.  Appropriate correction is required.

19.  The peptide consisting of the sequence represented by SEQ ID NO: 3 is free of the prior art.

20.  No claim is allowed.

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644